Citation Nr: 1640064	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for seasonal allergic rhinitis and an upper respiratory infection.

2. Entitlement to service connection for atrial fibrillation including as secondary to service-connected hypertension.

3. Entitlement to service connection for stroke including as secondary to service-connected hypertension or as secondary to claimed atrial fibrillation. 

4. Entitlement to service connection for blindness as secondary to service-connected disabilities including hypertension, and claimed atrial fibrillation and stroke.  

5. Entitlement to service connection for chronic fatigue, including as secondary to service-connected disabilities.

6. Entitlement to service connection for fibromyalgia.

7. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a liver condition; and, if so, whether service connection is warranted. 

8. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of stroke, to include loss of visual field.  


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The request to reopen a claim for service connection for a liver condition was previously characterized as a claim for cirrhosis of the liver.  It was recharacterized based on the nature of the disability as reflected by the medical evidence.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in June 2012, and before the undersigned Veterans Law Judge at a videoconference hearing in November 2015.  Transcripts of these hearings are of record.  

The Veteran's prior authorized representative, the Colorado Division of Veterans Affairs, revoked its power of attorney in a November 2015 submission.  The Veteran is unrepresented in his appeal.  He was accompanied at his hearing     before the undersigned by T.H., a private individual who is not an accredited representative before the VA.

The issues of entitlement to service connection for atrial fibrillation, stroke, blindness, chronic fatigue, fibromyalgia, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a liver condition was denied in a rating decision issued in May 2009; the Veteran did not appeal or submit new and material evidence within a year of this rating decision and the decision is final.  

2.  Evidence added to the record since May 2009 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a liver condition; it is thus both new and material.  

3.  The most probative evidence indicates the Veteran's current liver condition is not related to service.

4.  The most probative evidence indicates the Veteran's stroke due to aspirin treatment was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  



CONCLUSIONS OF LAW

1.  The requirements to reopen the finally denied claim of entitlement to service connection for a liver condition have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  The criteria for service connection for a liver condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The requirements for compensation under the provisions of 38 U.S.C.A. § 1151  for residuals of stroke including loss of visual field due to VA treatment are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in December 2010 and July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the RO and the Board and the transcript are of record.  There is no allegation that the hearings provided to the Veteran were deficient in any way and further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

There has been no pertinent evidence received from sources other than the claimant since the most recent supplemental statements of the case (SSOC) in March 2015,   and hence remand for RO issuance of an SSOC is not required on this basis.  38 C.F.R. § 20.1304 (2015).  Initial review by the RO of evidence submitted by the claimant is automatically waived in this case because the Veteran's appeals were perfected by substantive appeals received in July 2013, which is subsequent to the February 2, 2013, date after which such waivers are no longer required.  38 U.S.C.A. § 7105(e)(1) (West 2014); 38 C.F.R. § 20.1304 (2015).  

Social Security Administration (SSA) records containing SSA determinations and underlying medical records were received by VA in March 2015 and considered   by the supplemental statements of the case in March 2015 reviewing the appealed claims.  SSA records subsequently associated with the record did not contain SSA disability determinations or medical records or other records addressing the claimed disabilities or otherwise pertinent to the appealed claims.  Hence, these post-SSOC SSA records also do not require return of the appealed claims to the RO for issuance of another SSOC.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, supra.

II. New and Material Evidence to Reopen
Claim for Service Connection for Liver Condition

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110   (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied the Veteran's claim for service connection for a liver condition, then characterized as cirrhosis of the liver, in May 2009.  The Veteran did not timely appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the May 2009 decision did not support the presence of an event or injury in service related to a liver condition, and did not include evidence of a current liver condition upon which to base the claim.  

Evidence added to the record since the May 2009 decision includes a VA examination conducted in August 2012, as well as more recent treatment records, both of which positively identify the presence of non-alcoholic steatohepatitis, also known as      non-alcoholic inflammatory fatty liver, whose acronym is NASH (non-alcoholic steatohepatitis).  Thus, a previously unestablished element of the claim, a current disease or disability, is now established, thereby raising a reasonable possibility of substantiating the claim.  The claim is reopened.  
38 C.F.R. § 3.156(a).

III.  Service Connection 

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cirrhosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes the RO reopened the claim for service connection for a liver condition in the June 2013 statement of the case.  Accordingly, the Veteran is not prejudiced by appellate review of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends, in effect, that he developed a liver condition in service as reflected by abnormal liver function test findings, and that he still suffers from that liver condition, as manifested by currently diagnosed liver disease.  

As discussed below, a careful review of the evidentiary record reveals that the Veteran's well-documented medical history supports the findings and conclusions    of the VA examiner in August 2012, to the effect that the Veteran's current non-alcoholic inflammatory fatty liver did not develop until after service and is unrelated to service, including being unrelated to the elevated liver function found in service. 

Service records document multiple evaluations based on abdominal symptoms and elevated liver function tests, ultimately without medical confirmation of any chronic liver disease.  In February 1990 KUB (kidney, ureter, and bladder) x-rays were obtained for complained-of right mid abdominal pain.  Constipation was assessed.  A March 1990 hepatitis screening was negative for hepatitis antibodies.  In March 1990 the Veteran was noted to have persistent elevated liver function tests as reflected by blood work.  A March 1990 an abdominal ultrasound was accordingly performed.  Also in March 1990 the Veteran was seen for complaints of right side pain. The ultrasound was grossly normal for the gallbladder and liver.  A hepatitis screen was negative.  The Veteran was seen again for elevated liver function tests in April 1990.  The examiner noted that the Veteran's abnormal liver function tests were resolving, and assessed that the Veteran probably had hepatitis.  July 1990 blood work verified by repeat analysis showed elevated SGOT and LDH. A July 1990 gallbladder sonogram was normal, with the liver and common bile duct normal.  

In August 1990 the Veteran was seen for transient right abdominal pain.  An abdominal ultrasound was read as normal, including a normal-appearing liver.  Probable intestinal gas was assessed.  Upon a follow-up in August 1990 for  elevated liver enzymes, they were assessed as "unexplained."

A February 1991 abdominal sonogram was read as normal, including unremarkable visualization of the liver.  Following the appendectomy the Veteran was seen again for right lower quadrant pain.  X-rays revealed a large amount of stool in the colon, with no other abnormality.  Elevated liver function was not found upon May 1991 service separation examination.  A follow-up hepatitis screening was performed in June 1991 and was negative.  

The Veteran had an abdominal ultrasound in April 2005 showing a homogenously dense liver of normal size without focal abnormalities.  A biopsy resulted in a diagnosis of mild fatty liver.  

Upon VA examination in August 2012, the Veteran's history of elevated liver function test findings in service was noted, as was the fatty liver first detect by abdominal ultrasound in April 2005.  The examiner observed that while there were laboratory findings of elevated liver function in service, these were coincident with chronic sinus infection in 1990, and low grade infections can result in "mild transient abnormalities in liver blood tests."  The examiner further observed that an August 1990 abdominal CT and a December 1991 ultrasound were within normal limits without evidence of fatty liver.  An oral cholecystogram was also normal.  The examiner informed that both CT and ultrasound imaging were "very sensitive to detecting a fatting liver as occurs in the condition of NASH."  

The August 2012 examiner additionally observed that liver function tests were within normal limits upon his separation examination in May 1991, which followed his sinus surgery and associated cessation of taking antibiotics and decongestants.  Further, fatty liver had not been detected until April 2005, when the Veteran weighed 200 pounds, whereas his weight in service had been 172 pounds.  Based  on this clinical history, the examiner concluded that it was not at least as likely as not that the Veteran's current fatty liver, first detected in April 2005, was related to the abnormal liver function findings in service.  

While the Board notes the isolated assessment by a treating clinician in April    1990 that the Veteran "probably had hepatitis" as an explanation for elevated liver function, multiple hepatitis screenings including subsequently in June 1991 ruled out infectious hepatitis.  The Board finds the April 2012 examiner's observations and findings to be highly probative and persuasive because they are accurately supported by the evidentiary record, including the Veteran's documented history   of liver function test abnormalities resolving with resolution of his chronic sinus infection, and current fatty liver presenting contemporaneously with weight gain and not shown by medical evidence presented to be causally linked to the past elevated liver function tests.  The August 2012 examiner's opinion appears soundly based on evidentiary record, rational assessment, and medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The record does not contain a contrary medical opinion causally associating any current liver condition with service or with elevated liver function tests found in service.  

While the Veteran believes that his current liver condition is related to his elevated liver function tests in service, the Veteran, as a layperson, has not been shown to possess specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The diagnosis and etiology of a liver condition are matters not capable of lay observation, and require medical expertise to determine.  Moreover, any relationship between symptoms in service   and current disability are also matters requiring medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent  to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service  is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the nature and etiology of his current liver condition are not competent medical evidence.  The Board finds the opinions of the April 2012 VA medical examiner to be considerably more probative than the Veteran's lay assertions.  

The Board accordingly concludes that the weight of competent and probative evidence is against the Veteran's current liver disability arising in service or being  causally related service, to include the elevated liver function tests found therein.   Accordingly, service connection is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

IV.  Compensation for Stroke Residuals under 38 U.S.C.A. § 1151

As noted above, a claimant has the responsibility to present and support a claim   for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance    of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.  Here, the Board has reviewed all the evidence in the record.  

The medical record reflects that the Veteran suffers from loss of vision including homonymous hemianopia, or partial blindness or loss of vision on the same side     in both eyes, which has been medically attributed in the record to his stroke.  The Veteran contends, in effect, that his stroke residuals including loss of visual field (the homonymous hemianopia as well as some other vision loss associated with   the Veteran's stroke) resulted from some fault in care received by VA, including in particular aspirin therapy prescribed for his atrial fibrillation.

A veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or 
(2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment or examination and that the veteran has an additional disability or died does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R.    § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event           not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

A VA physician in September 2012 reviewed the record to address whether the Veteran's stroke residuals including loss of visual field was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on  the part of VA in furnishing hospital care and medical or surgical treatment.  Specifically, the physician was to address the Veteran's concern that the stroke residuals were due to VA examiners suspending the Veteran's anticoagulant medications.

The physician reviewed the Veteran's medical history, observing that the Veteran received private medical treatment in December 2009 for diagnosed atrial fibrillation, with prescribed vitamin K antagonist (VKA) Coumadin anticoagulation.  The Veteran was admitted at a VA medical facility in February 2010 with shortness of breath and chest pains.  Cardiac ischemia was ruled out and atrial fibrillation was assessed at       a CHADS2 scoring of 1.  The medical team treated the assessed atrial fibrillation  with 325 mg daily aspirin therapy, with discontinuation of Coumadin therapy.  The Veteran was admitted to a VA medical center in September 2010 with a left brain stroke assessed as cardioembolic, induced by atrial fibrillation.  The Veteran was then treated with vitamin K antagonist (VKA) therapy, and has remained on VKA since that time.  

The reviewing physician noted that this history is confirmed by VA examination review in August 2011.  The physician then reviewed the medical literature which established a standard of care for CHADS2=1 scoring atrial fibrillation as treatment with either aspirin therapy (ASA) or vitamin K antagonist therapy (AKA).  The physician noted that both treatment modalities carried recognized risk.  While the ASA treatment modality had a higher risk of 1 to 2 percent chance per year of stroke, the VKA treatment modality had a 3 to 4 percent chance per year of major bleeding complication, and also entailed "significant inconvenience (frequent Coumadin clinic monitoring of INR blood test levels)."  

The physician concluded that VA's administration of the ASA treatment modality that ultimately led to the September 2010 stroke was an adverse outcome that "was in no way due to the carelessness, negligence, error in judgment, or lack of skill among the VA treating providers."

The September 2012 examination report clarifies that while the Veteran's stroke and its residuals can be attributed as an outcome of ASA therapy prescribed by VA for treatment of the Veteran's atrial fibrillation, this was not a case of negligence, error in judgment, or lack of skill, and was also not an unforeseeable event.  Rather, it was a risk of this standard-of-care treatment, just as there were risks in the alternative standard-of-care treatment of AKA therapy.  

The Veteran has not presented and the record does not otherwise contain contrary medical evidence supporting the proposition that the VA-prescribed ASA treatment leading to the stroke was negligence or an error in judgment or lack of skill, or an event not reasonably foreseeable.  

The Veteran's own opinion on the matter is not competent evidence to support the claim, since the question of whether the VA care or treatment constituted some fault on the part of VA leading to the stroke and its residuals is a distinctly medical one requiring medical knowledge and expertise not possessed by the Veteran as a layperson.  See Jandreau, supra.  


The Board's review of the record reveals the Veteran's pertinent medical history to be consistent with that reviewed and addressed by the VA physician in the above-discussed September 2012 opinion report.  The Board finds the September 2012 VA examiner's opinion to be well-supported by the record and by prevailing medical knowledge including regarding standards of care for CHADS2=1 scoring atrial fibrillation.  The Board accordingly finds the September 2012 report and opinion   to be competent, credible, and entitled to substantial weight in the Board's adjudication.  In the absence of competent, credible countervailing evidence, the Board finds that the evidence preponderates against there being any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA which resulted in the unfortunate outcome of stroke and its residuals following the administration of the ASA treatment modality by VA beginning in February 2010, with that outcome rather resulting from a foreseeable adverse risk, such as may result in any therapy or treatment.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The record does not otherwise support other carelessness, negligence,  lack of proper skill, error in judgment, or similar instance of fault on the part         of VA leading to the Veteran's stroke and its residuals.  

Accordingly, the preponderance of the competent and probative evidence is against the claim, and the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, supra.




ORDER

New and material evidence having been received, the claim for service connection for a liver condition is reopened, and to this extent only the appeal is granted.

Service connection for a liver condition is denied. 

Entitlement to compensation for residuals of stroke pursuant to the provisions of 38 U.S.C.A. §  1151 is denied.  


REMAND

Service Connection for Atrial Fibrillation, Stroke, Blindness, and Chronic Fatigue

The Veteran has claimed entitlement to service connection for atrial fibrillation as secondary to hypertension, entitlement to service connection for stroke as secondary to hypertension or atrial fibrillation, and entitlement to service connection for blindness as secondary to hypertension or stroke.  The Veteran has also claimed entitlement to service connection for chronic fatigue as secondary to service-connected disabilities.  The medical record reflects that the Veteran suffers from loss of vision including homonymous hemianopia, or partial blindness or loss of vision on the same side in both eyes, which has been medically attributed in the record to his stroke. 

The Veteran was afforded a VA examination in August 2011 to address his hypertension, stroke, and atrial fibrillation.  After a detailed discussion, the examiner noted that while hypertension may be a cause of atrial fibrillation,      heart impairments or abnormalities generally associated with this are not        present with  this Veteran.  The examiner opined that because the Veteran's echocardiograms revealed no left ventricular hypertrophy (LVH), no wall motion abnormality, no intracardiac thrombus or mural thrombus, and no wall motion abnormality, it was not at least as likely as not that the Veteran's atrial fibrillation was caused by or the result of his hypertension.  Rather, the examiner concluded that the Veteran's atrial fibrillation was either of the "lone" type without identified underlying cause, or was associated with the Veteran's obstructive sleep apnea.  The examiner noted that   the Veteran's stroke was assessed as of a cardioembolic etiology and that it was established to have been secondary to his paroxysmal atrial fibrillation while on Aspirin anticoagulation.  

However, the examiner failed to address the likelihood that his service-connected hypertension aggravated his atrial fibrillation or his stroke or his right-side homonymous hemianopia as a residual of stroke.  Hence an addendum opinion is required to address the question of aggravation by hypertension for each of these claimed disabilities.  38 C.F.R. §  3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The private treating cardiologist, Dr. Maddox, provided an additional letter, undated and received by VA in April 2015, again asserting that the Veteran's atrial fibrillation had "developed, in part, due to his hypertension."  However, the private cardiologist provides no rationale for the conclusion that the atrial fibrillation was due to hypertension.  

The claims for service connection for stroke, blindness, and fatigue are intertwined with those issues and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (Two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on   the other issue has been rendered.).  

Service Connection for Fibromyalgia

The Veteran has claimed entitlement to service connection for fibromyalgia as directly related to service.  The Board notes the Veteran is not shown to have served in the Persian Gulf.  

The Veteran was afforded an August 2012 VA examination addressing chronic fatigue syndrome, and the examiner found that diagnostic criteria for fibromyalgia were not met.  However, treatment records received over the course of claim do include diagnoses of fibromyalgia and address treatment, including private records of care specifically for fibromyalgia and/or chronic fatigue added to the record in April 2009.  In light of the above, the Board finds a VA fibromyalgia examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Allergic Rhinitis and an Upper Respiratory Infection

The Board notes that the Veteran underwent a VA examination in August 2011, during which the Veteran noted he had allergy testing as early as 1985 demonstrating allergies to pollens, dander, dusts, and grasses.  It was noted that currently the allergic symptoms are variable from year to year, but when they become active he treats them with saline washes, nasal spray and other antihistamines and decongestants.  The examiner opined that other than intermittent residual allergic rhinitis he could not find any current acute or chronic upper respiratory condition.  He stated the prior recurrent infectious sinusitis resolved after his prior sinus surgery, and therefore his current intermittent allergic rhinitis is less likely as not caused by or a result of sinus and chest conditions evaluated during service prior to his sinus surgery.

However, in a March 2015 examination scheduled to address the Veteran's service-connected sinus disability, the examiner checked the boxes to show diagnoses        of chronic sinusitis, allergic rhinitis, and deviated septum.  At the end of the examination, which indicated that if multiple conditions were diagnosed the examiner should differentiate symptoms to each diagnosis, the examiner stated   that all conditions are the result of the service-connected frontal sinusitis with nasal fracture, post-operative sinus polyp and septal deviation, and that the sinusitis was currently asymptomatic.  As the examiner was not tasked with providing an opinion specific to rhinitis and provided no rationale for the opinion, clarification is necessary. 

With respect to all remanded claims, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for the disabilities remaining on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain updated VA treatment records dating since January 2015. If any requested records are unavailable, the Veteran should be notified of such.  

2.  After the above development is completed, send the claims file to a VA physician to obtain an opinion to address whether the Veteran's hypertension aggravated his atrial fibrillation, stroke and residual partial blindness.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's atrial fibrillation, stroke, and residuals of stroke including partial blindness with right-side homonymous hemianopia, were permanently  worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected hypertension.  Please explain why or why not for each disability. 

In so doing, the examiner should consider     the past examination reports addressing hypertension and claimed disabilities, including the August 2011 VA examination, and should also consider the opinion letter provide by private treating cardiologist T. Maddox (in VBMS entry of April 3, 2015).  

b.  If the examiner concludes that a disease or condition was aggravated, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability.  

The examiner's reasoning for opinions expressed should be provided.  

3.  Thereafter, schedule the Veteran for a VA fibromyalgia examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be conducted.  Following examination of the Veteran and review of the claims file the examiner should address the following:

a.  Does the Veteran have fibromyalgia?

b.  If the Veteran has fibromyalgia, is it at least as likely as not that the fibromyalgia is causally related to disease or injury in service? 

c.  If the Veteran has fibromyalgia, is it at least as likely as not that the fibromyalgia was caused or aggravated (permanently increased in severity beyond its natural progression) by service-connected disabilities?

In answering these questions, the examiner should consider the past treatment records finding fibromyalgia, past VA examinations including an August 2012 VA examination (assessing that diagnostic criteria for fibromyalgia were not met), and a December 2009 letter from private treating chiropractor C.P., added to VBMS in January 2010, addressing etiology of a condition manifested by extreme fatigue and whole body pain.  

d.  If the examiner concludes that a disease or condition was aggravated, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

e. The examiner's reasoning for opinions expressed should be provided.  

4.  Return the claims file to the examiner who conducted 
the March 2015 VA sinus and allergic rhinitis examination to obtain an addendum opinion.  If the examiner is not available, the opinion should be provided by another physician.  If a new examination is deemed necessary       to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner is asked to clarify why he believes the Veteran's allergic rhinitis is the result of the service-connected right frontal sinusitis with nasal fracture, post-operative sinus polyp and septal deviation.  In providing the opinion, the examiner should address the opinion from the August 2011 examiner that the conditions were not related.  

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished  a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


